Title: To Alexander Hamilton from George Washington, [6 June 1793]
From: Washington, George
To: Hamilton, Alexander



Sir,
[Philadelphia, June 6, 1793]

Upon a mature consideration of your communication to me of the 3d. instant, recommending a still further Loan in Holland, if obtainable, to the amount of 3,000,000 florins—and stating, that in case the recommendation should meet my ideas, my special approbation thereof would be proper, I have thought it necessary, in order to make the subject clear to my mind, before any steps are taken in it, to request you to give me information on the following points—vizt.
1st—Whether all the monies, borrowed under the Acts of the 4. & 12. of Augt. 1790, have been expended on their respective objects? If not, what is the balance?
2d.—Under which of the two Laws do you propose that a loan should be opened?
3d.—If under one, or the other, or both, what is the balance remaining unborrowed, of the two sums allowed to be borrowed?
4. To what use is the money, proposed to be borrowed, to be applied?

Go. Washington
Philadelphia6. June 1793.

